Citation Nr: 0014264	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
claimed by the veteran as sinusitis.

2.  Entitlement to an increased (compensable) rating for 
diffuse goiter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



REMAND

The veteran had active service from October 1986 to October 
1990.

The veteran has filed a NOD with the RO's September 1998 
rating decision in which it determined that she was not 
entitled to service connection for sinusitis.  Therefore, the 
RO is required to provide her a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

The veteran has service-connected disability from diffuse 
goiter which has been rated zero percent disabling since the 
time of her separation from service.  In March 1998, she 
filed a claim for an increased rating, asserting that her 
disability had worsened.  Her claim is well grounded.  cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs (VA), he established a well-
grounded claim for an increased rating).

In her March 1998 claim for an increased rating for diffuse 
goiter, the veteran informed the regional office (RO) that 
she had received treatment for that disorder at a VA medical 
center in Birmingham, Alabama.  In her substantive appeal, 
the veteran again indicated that she had had VA outpatient 
treatment for her goiter disorder.  While it appears that the 
RO has requested records of such treatment, the file does not 
contain such records.  To complete the record, such treatment 
records should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).

The report of the July 1998 VA endocrinology examination 
notes that thyroid testing would be conducted.  The record of 
such testing is not in the file.  If such testing was 
conducted, the report should be obtained and associated with 
the claims folder.  If such testing was recommended by not 
conducted, it should be conducted and the report should be 
associated with the claims folder.

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
her representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its September 
1998 rating decision denying service 
connection for sinusitis; a discussion of 
how such laws and regulations affect the 
RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and her representative must be given an 
opportunity to respond to the SOC.

2.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment that are not 
currently part of the claims folder and 
associate them with the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for service connection for 
sinusitis and an increased rating for 
diffuse goiter.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




